








Exhibit 10.2




ASSIGNMENT AND ASSUMPTION AGREEMENT










This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of
February 14, 2018, is entered into by (i) CoConnect, Inc., a Nevada corporation
(the “Assignee”), and (ii) Mastermind Marketing, Inc, a Georgia Corporation
(“MIM Inc.”), Digital Advize, LLC, a Georgia limited liability company
(“Advize”), and Villanta Corporation, a Georgia Corporation (“Villanta”, and
collectively with MIM Inc., and Advize the “Assignors”). The Assignee and the
Assignors are sometimes referred to herein individually as a “Party” and,
collectively, as the “Parties”.




W I T N E S S E T H:




WHEREAS, Assignors own 100% of all of the joint venture interests and the rights
and obligations of (“Membership Interest”) of Mastermind Involvement Marketing,
a Georgia joint venture (the “Company”).




WHEREAS, in connection with the business combination between the Assignee and
the Company, the Assignors desire to transfer and Assignee desires to acquire
the Membership Interest and assume all the obligations of the Company.




NOW, THEREFORE, in consideration of the consideration set forth herein and other
good and valuable consideration, Assignors, intending to be legally bound,
hereby agree as follows:




1.

Assignors do hereby sell, transfer, assign, convey and deliver to Assignee all
of the Assignors’ rights, titles and interests in and to the Membership
Interest, free and clear of any and all claims, mortgages, pledges, liens,
security interest, charges or encumbrances.  Contemporaneously with the
assignment described in the foregoing sentence, Assignee shall substitute as
owner of all rights, title and interests of the Company, and the Assignors shall
and do each hereby withdraw from the Company as owners of all rights, title and
interests of the Company.




2.

The Parties hereto agree that the assignment of the Membership Interest, the
admission of Assignee as a substitute owner of all rights, title and interests
of the Company and the resignation of the Assignors as members of the Company
shall not dissolve the Company and that the business of the Company shall
continue. This Assignment shall be binding upon, and shall inure to the benefit
of, the Parties hereto and their respective successors and assigns.








1







--------------------------------------------------------------------------------







3.

Assignors hereto agree to amend the Company’s Written Operating Agreement and
take any and all necessary actions to reflect the admission of Assignee as a
substitute member of the Company and the resignation of the Assignors as members
of the Company.




4.

The Assignee herby assumes all of the duties, obligations, and liabilities of
the Assignors arising under the Written Operating Agreement, as amended, on and
after the date hereof and assumes all of the duties, obligations and liabilities
of the Company which accrued on or are in effect on the date hereof.




5.

This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which shall constitute one and the same instrument. This
Assignment shall be governed by, construed and interpreted in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of laws.  




[SIGNATURE PAGE FOLLOWS]








2







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, Assignor has executed this Assignment in favor of Assignee
as of the date first above written.




ASSIGNORS:




     

 MASTERMIND MARKETING, INC







By: /s/ Daniel A. Dodson, Jr.

Daniel A. Dodson, Jr.




VILLANTA CORPORATION







By: /s/ Michael Gelfond

Michael Gelfond




DIGITAL ADVIZE, LLC







By: /s/ Ricardo Rios

Ricardo Rios




Assignee hereby assumes all of the terms, conditions and obligations of that
certain Written Operating Agreement of the Company dated January 2, 2012, and as
amended by that certain Joinder Agreement dated March 1, 2017.




ASSIGNEE:







COCONNECT, INC.







By: /s/ Bennett J. Yankowitz


Bennett J. Yankowitz, President and sole Director











3





